

	

		III 

		109th CONGRESS

		1st Session

		S. RES. 33

		IN THE SENATE OF THE UNITED STATES

		

			February 1, 2005

			Mr. Levin (for himself,

			 Ms. Collins, Mr. Lugar, Mr.

			 Reed, Mr. Lautenberg,

			 Mrs. Feinstein, Mr. Johnson, Mr.

			 Jeffords, Mr. Wyden,

			 Ms. Cantwell, Mr. Dodd, Mr.

			 Feingold, Mr. Durbin,

			 Mr. Schumer, Mrs. Murray, and Mr.

			 Dorgan) submitted the following resolution; which was referred to

			 the Committee on Foreign

			 Relations

		

		RESOLUTION

		Urging the Government of Canada to end the

		  commercial seal hunt.

	

	

		

			Whereas on November 15, 2004,

			 the Government of Canada opened a commercial hunt for seals in the waters off

			 the east coast of Canada;

		

			Whereas an international

			 outcry regarding the plight of the seals hunted in Canada resulted in the 1983

			 ban by the European Union of whitecoat and blueback seal skins and the

			 subsequent collapse of the commercial seal hunt in Canada;

		

			Whereas the Marine Mammal

			 Protection Act of 1972 (16 U.S.C. 1361 et seq.) bars the

			 import into the United States of any seal products;

		

			Whereas in February 2003, the

			 Ministry of Fisheries and Oceans in Canada authorized the highest quota for

			 harp seals in Canadian history, allowing nearly 1,000,000 seals to be killed

			 over a 3-year period;

		

			Whereas harp seal pups can be

			 legally hunted in Canada as soon as they have begun to molt their white coats

			 at approximately 12 days of age;

		

			Whereas 95 percent of the

			 seals culled over the past 5 years were pups between just 12 days and 12 weeks

			 of age, many of which had not yet eaten their first solid meal or learned to

			 swim;

		

			Whereas a report by an

			 independent team of veterinarians invited to observe the hunt by the

			 International Fund for Animal Welfare concluded that the seal hunt failed to

			 comply with basic animal welfare regulations in Canada and that governmental

			 regulations regarding humane killing were not being respected or

			 enforced;

		

			Whereas the veterinary report

			 concluded that as many as 42 percent of the seals studied were likely skinned

			 while alive and conscious;

		

			Whereas the commercial

			 slaughter of seals in the Northwest Atlantic is inherently cruel, whether the

			 killing is conducted by clubbing or by shooting;

		

			Whereas many seals are shot

			 in the course of the hunt, but escape beneath the ice where they die slowly and

			 are never recovered, and these seals are not counted in official kill

			 statistics, making the actual kill level far higher than the level that is

			 reported;

		

			Whereas the commercial hunt

			 for harp and hooded seals is a commercial slaughter carried out almost entirely

			 by non-Native people from the East Coast of Canada for seal fur, oil, and

			 penises (used as aphrodisiacs in some Asian markets);

		

			Whereas the fishing and

			 sealing industries in Canada continue to justify the expanded seal hunt on the

			 grounds that the seals in the Northwest Atlantic are preventing the recovery of

			 cod stocks, despite the lack of any credible scientific evidence to support

			 this claim;

		

			Whereas 2 Canadian Government

			 marine scientists reported in 1994 that the true cause of cod depletion in the

			 North Atlantic was over-fishing, and the consensus among the international

			 scientific community is that seals are not responsible for the collapse of cod

			 stocks;

		

			Whereas harp and hooded seals

			 are a vital part of the complex ecosystem of the Northwest Atlantic, and

			 because the seals consume predators of commercial cod stocks, removing the

			 seals might actually inhibit recovery of cod stocks;

		

			Whereas certain ministries of

			 the Government of Canada have stated clearly that there is no evidence that

			 killing seals will help groundfish stocks to recover; and

		

			Whereas the persistence of

			 this cruel and needless commercial hunt is inconsistent with the well-earned

			 international reputation of Canada: Now, therefore, be it

		

	

		

			That the Senate urges the

			 Government of Canada to end the commercial hunt on seals that opened in the

			 waters off the east coast of Canada on November 15, 2004.

		

